         Case 1:19-mj-00184-GMH Document 1-1 Filed 07/12/19 Page 1 of 1



                                       STATEMENT OF FACTS

       On Friday, July 12, 2019 at approximately 1:02 a.m., members of the Metropolitan Police
Department’s (MPD) Narcotics and Special Investigations Division (NSID) Human Trafficking Unit
(HTU) were conducting an undercover prostitution operation in the 900 block of 3rd Street Northeast in
Washington, D.C. An undercover MPD officer was on the block.

         Andre Mitchell (Defendant Mitchell) drove a black Mercedes bearing a Virginia tag of
VWH3572 onto the block, pulled the vehicle over and began speaking to the undercover officer.
Defendant Mitchell was the sole occupant of the black Mercedes. Eventually, Defendant Mitchell exited
his vehicle to continue to speak with the undercover officer. During the conversation with Defendant
Mitchell, the undercover officer gave the prearranged signal to the nearby officers that probable cause
existed that Defendant Mitchell had engaged in a conversation regarding prostitution activity. Officers
Kasco and Rahim stopped Defendant Mitchell as he was leaning inside the driver’s compartment of the
black Mercedes. After stopping Defendant Mitchell and speaking with him, officers opened the driver’s
door and looked in the vehicle and saw a firearm in plain view in the map pocket of the driver’s side door.
The firearm was not covered by anything and was easily accessible to the driver.

         The firearm was recovered and determined to be a .9 millimeter Taurus PT111 G2 handgun with
a serial number of TIS84210. It was loaded with no round in the chamber and three (3) total rounds in the
unknown capacity magazine. A WALES/NCIC check of the firearm revealed that the firearm was
reported stolen out of Chesterfield, Virginia on January 29, 2019.

         Defendant Mitchell was arrested and transported to the Fifth District for processing. During an
interview, Defendant Mitchell waived his rights and stated that the black Mercedes was his vehicle. The
tags on the vehicle were not registered to the vehicle and a WALES/NCIC check of the VIN number did
not come back to an owner. Defendant Mitchell acknowledged the firearm in the vehicle, but denied
ownership.

        Defendant Mitchell has previously be convicted of a crime punishable by imprisonment for a
term exceeding one year. A criminal history check of Defendant Mitchell through the National Crime
Information Center confirmed that the defendant has prior felony convictions in the District of Columbia
Superior Court for Attempted Robbery, Criminal Case No. 2013 CF3 001510 and Prisoner Escape, 2013
CF3 000912. There are no firearms manufactured in the District of Columbia.


                                                         _________________________________
                                                         OFFICER MICHAEL KASCO
                                                         METROPOLITAN POLICE DEPARTMENT


SWORN AND SUBSCRIBED BEFORE ME ON THE _____ DAY OF JULY, 2019.

                                                         _____________________________
                                                         G. MICHAEL HARVEY
                                                         U.S. MAGISTRATE JUDGE
